Not for Publication in West's Federal Reporter

           United States Court of Appeals
                       For the First Circuit


No. 05-1041

                            LLOYD MATTHEWS,

                        Plaintiff, Appellant,

                                     v.

                       PAUL CORDEIRO, ET AL.,

                       Defendants, Appellees.


           APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. William G. Young, U.S. District Judge]


                                  Before

                    Torruella, Lynch and Howard,
                          Circuit Judges.




      Lloyd Matthews on memorandum in lieu of appellate brief pro
se.
     Nancy Ankers White, Special Assistant Attorney General, and
Julie E. Daniele, Counsel, Department of Correction on brief for
appellees.




                           December 11, 2007
               Per Curiam. Lloyd Matthews sued several prison officials

claiming that he was beaten on two occasions while incarcerated at

MCI Cedar Junction.           The claim alleging a March 2000 beating was

rejected because Matthews had failed to exhaust his administrative

remedies prior to bringing suit.                See the Prison Litigation Reform

Act of 1995 (PLRA), 42 U.S.C. § 1997e(a).                    Matthews went to trial

on a claim alleging a January 11, 2001 beating.                          Peter Pepe, who

was superintendent of MCI Cedar Junction in January 2001, was

granted    a    directed      verdict      at   the   close       of    the    evidence     on

Matthews' theory of supervisory liability. The jury considered the

claim   against      Corrections        Officers      Paul    Cordeiro         and    Michael

Domingos       and   found    in    the    officers'       favor.            The   jury   also

considered a counterclaim for assault and battery filed by Domingos

against    Matthews       and      found    in     favor     of     Matthews         on   this

counterclaim.        Matthews has appealed.            We affirm.

1.   Dismissal of the March 2000 claim

               Matthews      concedes       that      he    did        not     exhaust    any

administrative remedy regarding the March 2000 claim of excessive

force, but he claims that exhaustion was not required until January

2001.     Whatever the exhaustion requirements of state law, PLRA,

which   was     enacted      in    1995,   required        Matthews      to    exhaust     his

administrative remedies as a condition precedent to filing in

federal court.         In addition, Matthews concedes that claims of

excessive force during the March 2000 time period were treated as


                                            -2-
complaints and sent directly to the superintendent. Whether or not

these claims were thus processed in a procedural manner different

from other grievances, PLRA requires that "[a]ll available remedies

must       now   be     exhausted;   those    remedies    need   not    meet   federal

standards, nor must they be plain, speedy, and effective." Porter

v. Nussle, 534 U.S. 516, 524 (2002) (emphasis added) (citation and

internal         quotation     marks   omitted).         So   long     as   there   are

administrative remedies available -- and the practice of referring

claims of excessive force directly to the superintendent evidences

such an administrative remedy -- PLRA required Matthews to exhaust

it.        He concedes that he did not.              This claim was correctly

dismissed for failure to exhaust administrative remedies.1

2.    Denial of discovery and witnesses

                 We review a district court's discovery ruling for abuse

of discretion.           See Bogosian v. Woloohojian Realty Corp., 323 F.3d

55, 64 n.7 (1st Cir. 2003).            There was no such abuse in this case.

Although Matthews had a dozen blank cassette tapes he could have

used for deposition purposes, he refused to do so, arguing they

were in reserve for other litigation, even though the tapes could

be replenished when the supply was depleted.                         The defendants

provided         some    documentary   discovery,     although       not    everything

Matthews sought.            After four years, the court did not abuse its


       1
      Matthews' motion for leave to expand the record to include
non-record documents is denied. In any event, the documents would
have no substantive effect on the outcome of this appeal.

                                             -3-
discretion in placing this case on the running trial list and

denying further discovery efforts.    Moreover, we are not persuaded

by any of Matthews' claims of prejudice from lack of discovery.

           There was neither error of law nor abuse of discretion in

denying Matthews' requests for subpoenas or writs of habeas corpus

ad testificandum. "[F]ederal courts are not authorized to waive or

pay witness fees on behalf of an in forma pauperis litigant."

Malik v. Lavalley, 994 F.2d 90, 90 (2d Cir. 1993).      And, in any

event, to the extent that Matthews describes expected testimony by

proposed witnesses, that testimony appears incompetent, irrelevant,

or, at best, cumulative.

3.   The counterclaim

           There was no abuse of discretion in permitting the

counterclaim to be filed.   In any event, in light of the fact that

the jury rejected the counterclaim, the issue of the timeliness of

its filing is moot.

4.   Jury instructions

           Matthews argues that, apart from instructing that his

claim stemming from the January 2001 incident alleged a violation

of the 8th Amendment right to be free from cruel and unusual

punishment, the court should have given an additional and separate

instruction on assault and battery.   But Matthews' objections were

somewhat garbled - seemingly confusing his claim of assault and

battery with a right to claim self defense in response to Officer


                                -4-
Domingos' counterclaim.           Tr. 11/10/2004 at p. 89.        And, Matthews

did no more than raise a general complaint about the failure to

instruct on assault and battery, i.e., Matthews never presented the

court with his own proposed instruction or explained how and why he

thought the elements were distinct.           Nor, for that matter, has he

done so on appeal.

           "[P]arties objecting to a trial judge's instruction must

not only identify the error but also proffer a correct instruction

or otherwise explain how the alleged error in the charge could be

corrected."     Estate of Keatinge v. Biddle, 316 F.3d 7, 15 (1st Cir.

2002) (quoting Scarfo v. Cabletron Sys., Inc., 54 F.3d 931, 944

(1st Cir. 1995)).       "In general, objections to a trial judge's

charge to the jury must be clear enough and explicit enough to tell

the trial judge what the party wishes the trial judge to say in

order to correct the alleged error."               Scarfo v. Cabletron Sys.,

Inc., 54 F.3d at 946.      Accordingly, we review only for plain error,

including whether it was sufficiently fundamental to threaten the

fairness   or    integrity    or     public   reputation     of    the   judicial

proceedings.      Estate     of    Keatinge   v.   Biddle,   316    F.3d   at   16

(quotation and citation omitted). In light of that standard, there

was no plain error in failing to give an additional and separate

instruction on assault and battery.

           The court refused to instruct on a claim of harassment,

reciting that, to the extent that such a claim was not covered in


                                       -5-
the given charge, the court was excluding it for failure to

exhaust.   There was no error.    For reasons addressed supra, we

reject Matthews' contention that exhaustion was not required.

5.   Directed verdict

           There was no error in the directed verdict in favor of

(then) Superintendent Pepe.   In all events, with no finding of a

constitutional violation, there can be no supervisory liability.

See Hatfield-Bermudez v. Aldanondo-Rivera, 496 F.3d 51, 63 (1st

Cir. 2007).

6.   Evidentiary rulings

           We have reviewed Matthews' numerous complaints about

various evidentiary rulings, including the court's refusal to

permit evidence of Officer Domingos' subsequent and unrelated

termination.   There was no abuse of discretion in any of contested

rulings.

           The judgment of the district court dated November 12,

2004 is affirmed.




                                 -6-